Day, J.
i. jubisbiction : district court: forcible entry and dedetainer. — In Dicks v. Hatch, 10 Iowa, 380, it was held that under the corresponding provisions of the Code of 1851, § 2362 and the following sections, a justice of the . . ......... peace alone has original jurisdiction m the summary proceeding for forcible entry and detention, and that the District Court can obtain jurisdiction in no other way than by appeal. Under the provisions of the Code of 1873 the District Court cannot obtain jurisdiction by appeal, since appeals from justices must be taken to the Circuit Court. Code, §§ 162 and 3624. No act of the parties can *306give jurisdiction, when the law does not confer it. Dicks v. Hatch, supra. The court did not err in sustaining the motion to dismiss the case.
Affirmed.